Citation Nr: 0945377	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-09 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION


The Veteran served on active duty from July 1950 to July 
1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2007 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

The Board notes that the Veteran initially requested that he 
be provided a personal hearing before a Veterans Law Judge.  
Such hearing was scheduled.  However, in a statement received 
on September 3, 2009, which was the day of his scheduled 
hearing, the Veteran withdrew his hearing request and asked 
that his claim be considered based on the evidence of record.  
Further, the Board received additional evidence from the 
appellant.  He also submitted a waiver of initial RO review 
of the new evidence.  The evidence will therefore be 
considered in this decision. 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is not etiologically related to active 
service.  





CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 4.87 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an November 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The November 2006 
letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records and private treatment 
records have been obtained.  He has not identified any 
outstanding, available records.  

The Board notes specifically that the Veteran was afforded a 
VA examination in May 2007; an addendum to the VA examination 
was provided in July 2009.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case, with respect to 
tinnitus, is adequate.  The opinion offered in the July 2009 
addendum was predicated on a review of the claims folder and 
records contained therein, the VA examination documents and 
considers the Veteran's complaints and symptoms, and both the 
opinions offered and the reasons and bases provided were 
consistent with the history as provided by the Veteran, and 
the history as shown in the claims file.  Although the May 
2007 VA examination did not include a review of the claims 
file, the opinion rendered at that time was based on a 
medical history as provided by the Veteran; and the Veteran 
was competent to provide such a history.  Further, in a July 
2009 addendum, provided subsequent to a review of the claims 
file, the VA examiner confirmed her prior opinion.  The Board 
finds that VA examination, in combination with the July 2009 
addendum is adequate in this case with respect to addressing 
the etiology of the Veteran's tinnitus.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records do not reflect any complaints 
related to tinnitus in service.  Whispered voice testing 
completed in service reflects normal hearing.

The Veteran has reported exposure noise from artillery fire 
and tank cannon in service.  He recalled standing on the back 
of an M-4 when a 105 mm cannon discharged; he reported that 
it was two or three days before his hearing returned to 
normal.  The Veteran contends that his current tinnitus is 
related to his military noise exposure.  The Veteran is 
certainly capable of providing such lay observations.  Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  Indeed, the Court has specifically held that 
ringing in the ears is capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, 
as a layperson, he is not competent to say he had a diagnosed 
tinnitus related to service.

The earliest diagnosis of tinnitus shown by medical evidence 
of record was in July 2006.  A July 2006 private audiological 
examination noted that the Veteran reported noticing tinnitus 
once in a while. 

A May 2007 VA audiological examination shows that the Veteran 
has current tinnitus.  The Veteran reported hearing a ringing 
sound most of the time.  He reported that it first started 
around 1990.  He believed that his tinnitus was due to firing 
of guns in service; however, the Veteran denied having 
tinnitus in active service.  The VA examiner opined that the 
Veteran's tinnitus was not due to military noise exposure 
because he denied noticing tinnitus while in service.  

The VA examiner provided a July 2009 addendum after reviewing 
the Veteran's claims file.  The examiner opined, in the 
addendum, that the tinnitus was not due to military noise 
exposure.  The examiner based this on the Veteran's denial of 
tinnitus in service, and his report that tinnitus started in 
1990, many years after his separation from service.  


According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches." 
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  In this case, that 
the VA audiologist's opinions provide the most probative 
evidence of record with respect to the etiology of the 
Veteran's current tinnitus.  The medical evidence reviewed 
and discussed appears to be factually accurate; the two 
opinions are consistent with one another and are consistent 
with findings in the claims file; and sound reasoning has 
been provided for the opinions rendered.  Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the Veteran's own statements in 
support of his claim.  The Veteran is again competent to 
state that he experiences tinnitus.  He is also competent to 
state that he has experienced tinnitus since service.  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

Here, the Board finds that the Veteran's lay statements our 
outweighed by the service, post-service treatment records 
(indicating a disorder that began years after service), and 
the VA medical opinions cited above.  The Board finds it to 
be particularly significant the Veteran first filed a claim 
for service connection for tinnitus in November 2006, which 
is over 50 years.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  The Board 
also finds the fact that the first evidence of complaints of 
tinnitus is not document until 2006.  In this regard, the 
Board notes that it may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  
Put another way, the Board does not find the Veteran's 
history of experiencing tinnitus to be credible and the 
overwhelming evidence of record weighs against his claim that 
there is an etiological relationship between his current 
tinnitus and any acoustic trauma that he experienced in 
service.

The Board notes that the Veteran submitted various internet 
articles in support of his claim.  However, these documents 
are not medical reports which specifically address the facts 
of this particular case.  The Board finds that a generic 
text, such as the ones offered, which do not address the 
facts of this particular Veteran's case with a sufficient 
degree of medical certainty, similarly do not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  



C.  Conclusion

The Veteran's tinnitus is not shown to have been incurred or 
aggravated in service, and no nexus has been established 
between the Veteran's current tinnitus and his military 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has tinnitus 
etiologically related to active service. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for tinnitus is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss may not 
be demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  In addition, the threshold for normal 
hearing is from zero to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  Id. 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)). 

In a November 2009 statement, the Veteran's representative 
contends that VA opinions in this case were inadequate.  In a 
May 2007 VA opinion, the examiner indicated that because the 
claims file was not available for review, she could not 
provide an opinion with respect to the Veteran's hearing loss 
without resorting to mere speculation.  She then provided an 
opinion stating, stating that if she had to speculate, it was 
less likely than not that the Veteran's hearing loss was 
related to military noise exposure, reasoning that he did not 
notice hearing loss until 1990.   

The VA examiner stated in July 2009, after a review of the 
claims file, that the Veteran's hearing loss was less likely 
as not related to acoustic trauma during military service, 
reasoning that the Veteran passed a whispered voice test at 
the time of his discharge from service.  The examiner then 
noted that whispered voice testing was not an adequate test 
of hearing, and she stated that it was possible that the 
Veteran had some minimal degree of high frequency hearing 
loss acquired while in service.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

The Board finds that the May 2007 VA opinion is inadequate 
with respect to hearing loss, as the VA examiner indicated 
that because the claims file was not available for review, 
her opinion with respect to hearing loss was merely 
speculative.  The July 2009 VA opinion appears to be based on 
the results of whispered voice testing; however, as noted, 
the examiner subsequently indicated that the testing 
conducted in service was not an adequate test of hearing, and 
that it was possible that the Veteran acquired some hearing 
loss as a result of his service.  Due to the discrepancies 
evident in both the May 2007 and the July 2009 VA opinion, 
the Board finds that a remand for a supplemental VA opinion 
is necessary clarify if the Veteran's current hearing loss is 
related to service.  





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should refer the case to an 
appropriate VA audiologist for a 
supplemental medical opinion to 
determine if the Veteran's current 
bilateral hearing loss is related to 
service.  If the examiner indicates 
that he or she cannot respond to the 
Board's questions without examination 
of the Veteran, the Veteran should be 
afforded such.  The claims folder must 
be made available to the examiner for 
review.  The examiner should review the 
entire claims file.   The examiner 
should state whether it is at least as 
likely as not that bilateral hearing 
loss was incurred in service.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should clearly state his 
or her opinion, and should provide a 
complete rationale for the opinion 
rendered with references to the 
evidence of record.  

2.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


